133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gregory A. BEESON, Plaintiff-Appellant,v.Brad SMITH, in his individual and official capacity;  JimThomas, Santa Barbara County Sheriff in his individual andofficial capacity;  Santa Barbara County Sheriff'sDepartment;  County of Santa Barbara;  Defendants-Appellees.
No. 97-55455.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Decided Jan. 20, 1998.

Before BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Gregory A. Beeson appeals the district court's Fed.R.Civ.P. 12(b)(6) dismissal of his 42 U.S.C. § 1983 claims arising from Beeson's arrest and prosecution for driving under the influence of alcohol by the Santa Barbara County Sheriff's Department.


3
The district court's March 5, 1997 order dismissed two of Beeson's claims without prejudice, and gave him thirty days to amend his complaint.  Beeson did not amend his complaint.  Instead he filed a notice of appeal on March 27, 1997.  The district court subsequently entered final judgment dismissing Beeson's case for lack of prosecution on May 7, 1997.  Because Beeson appealed from the nonfinal March 5th order, and did not amend his premature notice of appeal, we dismiss for lack of jurisdiction.  See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir.1997) (en banc).


4
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3